Citation Nr: 0933055	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the RO.

The Board remanded the claim in December 2007 for additional 
development of the record.  

The claim for an increased rating in excess of 50 percent for 
the service-connected PTSD is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  



FINDING OF FACT

The service-connected PTSD is initially shown to have been 
productive of a disability picture that more closely 
approximates that of occupational and social impairment with 
reduced reliability and productivity and an inability to 
establish and maintain effective relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an increased, initial 
rating of 50 percent for the service-connected PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Codes 9411 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, there is no showing of any VA 
defect in notifying or assisting the Veteran that would 
require additional attention at this time.  

The Veteran asserted in his Substantive Appeal that the VA 
examination in January 2004 described symptomatology that 
warranted a 50 percent rating for the service-connection 
PTSD.  The Board agrees.  

At the most recent VA compensation and pension examination 
performed in January 2004, the examiner assigned a GAF score 
of 55 for the service-connected PTSD.  

This score was described as being reflective of moderate 
impairment in functioning due to PTSD and related substance 
abuse and chronic depression.  The VA examiner added that, 
overall, a score of 50 was assigned for serious impairment 
due to other multiple problems.  

The Veteran noted during the examination that he was married 
for the third time following two failed marriages.  He 
described his marriage stable.  

The VA examiner noted that the Veteran had struggled with war 
memories he had self medicated with alcohol that led to 
dependence.  When he was forced to quit working due to a back 
injury, it gave to ruminate and dwell on his past experiences 
and exacerbated his symptoms.  

The VA examiner added that the Veteran continued to struggle 
with many PTSD symptoms and secondary chronic depression, 
anxiety and insomnia.  

These finding, in the Board's opinion, more nearly resemble a 
disability picture consistent with occupational and social 
impairment with reduced reliability and productivity and an 
inability to establish and maintain effective relationships. 

Accordingly, based on these findings, an increased rating of 
50 percent for the service-connected PTSD is warranted for 
the initial period of this appeal.  


ORDER

An increased initial rating of 50 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

As indicated, this claim was remanded in December 2007 for 
additional development.  Unfortunately, some of the requested 
action was not sufficiently completed.  Accordingly, a remand 
is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, the Board observes, as noted as part of the 
December 2007 remand, that the Veteran in a May 2007 written 
statement informed VA that he was currently receiving medical 
treatment at the VA Medical Center (VAMC) and at the 
Veteran's Outreach Center on a weekly basis.  As such, the 
Board at that time sought to obtain these records.  

A review of the claims file shows that certain VA medical 
records have been associated with the claims folder.  These 
include those from the Clarksburg VAMC dated from December 
2004 to April 2009.  The records also obtained are shown to 
be from the VA Gassaway/Braxton Community Based Outpatient 
Clinic (CBOC); these records are dated between January 2006 
and April 2009.  

The VA Gassaway/Braxton CBOC records, however, as noted by 
the Veteran's accredited representative in July 2009 (see 
Informal Hearing Presentation), are limited to "medical" 
records, as opposed to the sought records which concern 
psychiatric-based Veteran's Outreach Center treatment.  

The Veteran was last afforded a VA psychiatric examination in 
January 2004.  The Board finds that a more current 
psychiatric examination is warranted in order to evaluate the 
current severity of the service-connected PTSD.  

Accordingly, the issue of an increased rating higher than 50 
percent for the service-connected PTSD is REMANDED to the RO 
for the following action:

1.  The RO should obtain all VA medical 
records regarding psychiatric-based 
treatment afforded the Veteran at the Vet 
Center Outreach Center.  (These services 
apparently were at one time provided at 
the Gassaway CBOC and are now provided at 
the Braxton CBOC).  

The RO/AMC should also seek to obtain for 
the record all psychiatric treatment 
records reflective of treatment afforded 
the Veteran at the Clarksburg VAMC from 
April 2009 to the present.  

If any records are unavailable, a note to 
that effect should be placed in the 
claims file and the Veteran and his 
representative so notified in writing.  

2.  The RO should then schedule the 
Veteran for a VA psychiatric examination 
to determine the current severity of the 
service-connected PTSD.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including psychological 
testing, must be accomplished and all 
clinical findings should be reported in 
detail.  

In accordance with the latest AMIE work 
sheet for rating PTSD, the examiner is to 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of his PTSD.  
In addition to any other information 
required by the AMIE work sheet, the 
examiner must assign a Global Assessment 
of Functioning (GAF) score based on PTSD, 
and explain what the assigned score 
means.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  Stegall.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  The RO should 
also consider whether "staged" ratings 
are appropriate in light of Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal. A 
reasonable period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


